DETAILED ACTION
This Office Action is in response to the amendment filed November 8, 2021 for the above identified patent application.

Allowable Subject Matter
The indicated allowability of the subject matter in original claim 35 (now proposed to be included in claims 1 and 20), is withdrawn in view of the newly discovered reference(s) to Cimatti et al. (USP 8,297,141).  Rejections based on the newly cited reference(s) follow.

In view of the rejection of claim 35 based on the newly discovered reference to Cimatti et al. (USP 8,297,141), the proposed after final amendment filed November 8, 2021 has not been entered.  This Office Action is directed to the claims filed July 15, 2021. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avery (DE 10 2010 037 451).
Referring to Figure 10, Avery ‘451 teaches a gearbox comprising: an outer intermediate shaft (11) carrying a first set of shaft gears; an inner intermediate shaft (7) carrying a second set of shaft gears, the inner intermediate shaft running concentrically within the outer intermediate shaft; a first lay shaft (13) carrying a first set of drive gears (30,31,34,35) and an output gear (49) positioned along the first lay shaft between two of the first set of drive gears, a second lay shaft (14) carrying a second set of drive gears (32,33,36,37) and an output gear (corresponding to gear 59) positioned along the second lay shaft between two of the second set of drive gears, each drive gear being coupled to a respective shaft gear to together provide a plurality of gear ratios between the intermediate shafts and an output shaft (26); and a plurality of coupling mechanisms (50,51,100,101); wherein each lay shaft is coupled to the output shaft by the respective output gear; wherein the drive gears on the first lay shaft are divided into pairs and each pair shares a common coupling mechanism for selectively coupling the drive gears to the first lay shaft; and the drive gears on the second lay shaft are divided into pairs and each pair shares a common coupling mechanism for selectively coupling the drive gears to the second lay shaft; and wherein a rotation of each intermediate shaft in a first rotational direction causes the output shaft to rotate in a second rotational direction at all of the plurality of gear ratios.  
With respect to claim 2, Avery teaches the output gears of the first and second lay shafts are positioned so that the drive gears of the first and second sets that are coupled to shaft gears carried by the outer intermediate shaft are to one side, along the 
With respect to claims 3-4, Avery teaches the gearbox comprising at least two drive gears to each side of the output gear of the first/second lay shaft.  
With respect to claim 6, Avery teaches the coupling mechanisms are configured to selectively couple at least one respective drive gear to the lay shaft of the drive gear.  
With respect to claim 7, Avery teaches the coupling mechanisms have a first mode in which the coupling mechanism couples a respective first drive gear to the lay shaft that carries the drive gear, and a second mode in which the coupling mechanism permits the first drive gear to rotate freely about the lay shaft.  
With respect to claims 8, Avery teaches at least one coupling mechanism has a third mode in which the coupling mechanism couples a respective second drive gear to the lay shaft that carries the first drive gear and permits the first drive gear to rotate freely about the lay shaft, and the first mode permits the second drive gear to rotate freely about the lay shaft.  
With respect to claim 12, Avery teaches the output gears of the first and second lay shafts are positioned so that the output gears are not between two drive gears being selectively coupled to the respective lay shaft by a common coupling mechanism.  
With respect to claim 13, Avery teaches the first set of shaft gears are coupled to respective drive gears to provide a first set of gear ratios of the plurality of gear ratios, 
With respect to claim 14, Avery teaches successive gear ratios alternate between the first set of gear ratios and the second set of gear ratios.
 With respect to claim 15, Avery teaches all of the plurality of gear ratios has the same rotational relationship between a rotation of the intermediate shafts and a rotation of the output shaft.  
With respect to claim 15, Avery teaches a rotation of each intermediate shaft in one rotational direction causes the output shaft (26) to rotate in the same rotational direction at all of the plurality of gear ratios.  
With respect to claim 17, Avery teaches the rotation of each intermediate shaft in the first rotational direction causes the output shaft to rotate in an opposite direction to the first rotational direction at all of the plurality of gear ratios.  
With respect to claim 18, Avery teaches the output shaft is coupled to an output gear (59), and the output gear of the output shaft is coupled to each of the output gears of the first and second lay shafts.  
With respect to claim 19, Avery teaches, the gearbox comprising: an input shaft (4); a first main clutch (2) having a first mode in which the first main clutch provides for positive torque transfer from the input shaft to the outer intermediate shaft and a second mode in which the first main clutch permits independent motion of the input shaft and the outer intermediate shaft; and a second main clutch (2) having a first mode in which the second main clutch provides for positive torque transfer from the input shaft to the .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 12-23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (USPub 2015/0167785) in view of either one of Avery (DE 10 2010 037 451) or Avery (DE 10 2013 111474). 
Lee teaches a transmission comprising an input shaft (MS) configured to rotate in a first rotational direction and second rotational direction opposite to the first rotational direction; a first power source (ENG) comprising a first drive shaft (adjacent ENG), the first power source being configured to cause the first drive shaft to rotate in a third rotational direction; a second power source (MG) comprising a second drive shaft (adjacent MG and MS) coupled to the input shaft (MS), the second power source being configured to cause the second drive shaft to rotate in the third rotational direction and a fourth rotational direction opposite to the third rotational direction; and a first clutch (CL3) having a first mode in which the first clutch provides for torque transfer between the first drive shaft and the second drive shaft and a second mode in which the first clutch permits independent motion of the first drive shaft and the second drive shaft; 
Lee does not teach the claimed arrangement of drive gears arranged in pairs, each gear pair having a common coupling mechanism, the output gears being positioned between a respective pair of drive gears.  However, providing the claimed gear arrangement was known in the art.  For example, Avery ‘451 teaches drive gear pairs (30-37) disposed on lay shafts (13,14), respective gear pairs having common coupling mechanisms (50,51,100,101), and an output gear disposed on each lay shaft, wherein each output gear is disposed between gear pairs.  Alternatively, Avery ‘474 teaches drive gear pairs disposed on lay shafts (24,26), respective gear pairs having common coupling mechanisms (30), and an output gear (Ko) disposed on each lay shaft, wherein each output gear is disposed between gear pairs.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the gear arrangement of Lee with gear pairs having a common coupling mechanism with output gears disposed between gear pairs, as taught by Avery ‘451 or Avery ‘474, motivation being to provide a transmission having an increased number of forward speeds.     
With respect to claim 2, Avery ‘474 illustrates the output gears (30,31) of the first and second lay shafts (9,10) are positioned so that the drive gears of the first and second sets that are coupled to shaft gears carried by the outer intermediate shaft are to one side, along the respective lay shaft, of the output gears of the first and second lay 
  	With respect to claim 3, Avery ‘474 illustrates the gearbox comprising at least two drive gears (26,29 or 22,24) to each side of the output gear (30) of the first lay shaft (9).  
With respect to claim 4, Avery ‘474 illustrates the gearbox comprising at least two drive gears (27,28 or 23,25) to each side of the output gear (31) of the second lay shaft (10).  
	With respect to claim 6, Lee illustrates the coupling mechanisms (SEL) being configured to selectively couple at least one respective drive gear to the lay shaft of the drive gear.  
	With respect to claim 7, Lee illustrates the coupling mechanisms (SEL) have a first mode in which the coupling mechanism couples a respective first drive gear to the lay shaft that carries the drive gear, and a second mode in which the coupling mechanism permits the first drive gear to rotate freely about the lay shaft.
With respect to claim 8, Lee illustrates at least one coupling mechanism (SEL) has a third mode in which the coupling mechanism couples a respective second drive gear to the lay shaft that carries the first drive gear and permits the first drive gear to rotate freely about the lay shaft, and the first mode permits the second drive gear to rotate freely about the lay shaft.  
With respect to claim 12, Avery ‘474 illustrates the output gears (30,31) of the first and second lay shafts (9,10) are positioned so that the output gears are not 
With respect to claim 13, Lee illustrates the first set of shaft gears (G1-G4) are coupled to respective drive gears to provide a first set of gear ratios of the plurality of gear ratios, and the second set of shaft gears (G4-G6) are coupled to respective drive gears to provide a second set of gear ratios of the plurality of gear ratios.
  With respect to claim 14, Lee illustrates successive gear ratios alternate between the first set of gear ratios and the second set of gear ratios.
With respect to claim 15, Lee illustrates each of the plurality of gear ratios has the same rotational relationship between a rotation of the intermediate shafts and a rotation of the output shaft.  
With respect to claim 16, Lee illustrates a rotation of each intermediate shaft in one rotational direction causes the output shaft to rotate in the same rotational direction at each of the plurality of gear ratios.  
With respect to claim 17, Lee illustrates the rotation of each intermediate shaft in a first rotational direction causes the output shaft to rotate in an opposite direction to the first rotational direction at each of the plurality of gear ratios.
With respect to claim 18, Avery ‘474 illustrates the output shaft (14) is coupled to an output gear (32), and the output gear of the output shaft is coupled to each of the output gears (30,31) of the first and second lay shafts (9,10).  
With respect to claim 19, Lee illustrates the gearbox comprising: an input shaft (MS); a first main clutch (CL1) having a first mode in which the first main clutch provides for positive torque transfer from the input shaft to the outer intermediate shaft (IS1) and 
With respect to claim 21, Lee teaches the vehicle is configured to cause the first clutch to enter the second mode to permit the second power source to cause the input shaft to rotate in the first rotational direction independently of the first power source. 
	 With respect to claim 22, Lee teaches the first clutch is in the first mode, the first power source and second power source can together cause the input shaft to rotate in the first rotational direction.  
	With respect to claim 23, Lee teaches the transmission comprising an output shaft (adjacent DIFF), wherein the transmission is configured to provide drive from the input shaft to the output shaft at a plurality of gear ratios, and at each gear ratio a rotation of the input shaft in the first rotational direction causes a rotation of the output shaft in a particular same rotational direction for each gear ratio.  
With respect to claim 26, Lee teaches the vehicle is configured to cause the first clutch to enter the first mode to permit the first power source to cause the vehicle to move in a primary motion direction of the vehicle, cause the first clutch to enter the second mode to permit the second power source to cause the vehicle to move in a reverse motion direction of the vehicle, and cause the first clutch to enter the second .

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avery (DE 10 2010 037 451) in view of Cimatti et al. (USP 8,297,141).
As described above, Avery ‘451 teaches a gearbox in Fig. 10 having the claimed structure, but does not teach the output is for connection to a differential, and a crown wheel of the differential is positioned so that it cuts through a plane defined by the drive gears at the end of the layshaft closest to where the input shaft is removably coupled to the inner and outer intermediate shafts.  It was known in the art to provide a transmission with a differential having the claimed orientation with respect to the transmission drive gears.  For example, the prior art to Cimatti et al. illustrates in Fig. 2 a transmission having an output shaft driving a differential (11), a crown wheel of the differential positioned so that it cuts through a plane defined by the drive gears.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide the transmission of Avery ‘451 with a differential connected to the transmission output shaft and positioned such that the differential crown gear cuts through a plane defined by the drive gears, as taught by Cimatti, motivation being to drive a pair of vehicle wheels for a particular application.     

Response to Arguments
Applicant's arguments filed July 15, 2021 have been fully considered but they are not persuasive.  
Applicant argues one of ordinary skill in the art would not have combined the teachings of Lee and Avery ‘474 because Lee teaches that it is necessary to locate the output gears at the end of the shaft to transmit torque to the differential apparatus which is fixedly disposed on the end portions of the shafts.  This argument is not persuasive because it is not commensurate with the scope of claims 1 and 20.  Specifically, the claims 1 and 20 do not specifically recite the positioning of a differential apparatus.  
Applicant argues the arrangement of components within the gearbox of Avery is not compatible with the gearbox of Lee.  More specifically, the gearbox of Avery ‘474 requires an independent reverse gear mechanism and the gearbox of Lee does not require an independent reverse gear mechanism.  This argument is not persuasive because the claim rejection does not suggest providing the gearbox of Lee with an independent reverse gear mechanism, but only to configure the gearbox with drive gear pairs having a common coupling mechanism with output gears disposed between gear pairs.
In view of the foregoing, the claims stand rejected over Lee in view of Avery ‘474.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658